DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motomura et al. (US 2016/0315376).
Motomura et al. disclose a vehicle comprising a metal roof plate (30) forming an upper surface of the body having a through hole (31) that extends through the thickness of the metal roof plate (30), as shown in Figures 1 and 2 and disclosed in paragraph [0020].  A portion (13) of an antenna (10) is disposed in the through hole (31), as shown in Figure 2.  A cover (20) spreads over the antenna (10), as shown in Figures 1 and 2.  In reference to claim 7, the antenna is a GNSS antenna, as disclosed in paragraph [0043].  In reference to claims 9 and 10, the cover is made from a resin material that does not interfere with communication of the antenna, as disclosed in paragraph [0040].  In reference to claim 11, a perimeter of the cover (20) is fixed to the upper surface (30) by pad (40) in a sealing manner, as shown in Figures 1-7 and disclosed in paragraph [0037].  This prevents wind and water intrusion.  In reference to claim 12, the cover (20) protrudes upward relative to the upper surface, as shown in Figure 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2016/0315376) in view of Mikami et al. (US 2004/0008143).
Motomura et al. does not disclose the top surface of the antenna is coplanar with the upper surface.
Mikami et al. teaches positioning an antenna (14) in an upper surface (32) such that the top surface of the antenna is coplanar with the upper surface, as shown in Figure 3A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the antenna such that the top surface of the antenna of Motomura et al. is coplanar with the upper surface, as taught by Mikami et al., to reduce the possibility of damaging the antenna when driving the vehicle near an overhanging object.	
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 29, 2022